Examiners Amendment/ Comment
An examiner’s comment and/or amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. Any replacement drawings should include a transmittal page stating that the attached amendments to the drawings were required by the Office in an examiner’s amendment with the Notice of Allowability.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Election without Traverse
Election was made without traverse in remarks filed on 4/14/2022. Groups I-III and V are withdrawn from further consideration by the examiner as being for the nonelected design. 37 CFR 1.142 (b). Group IV, 4.1-4.7 are evaluated on the merits. 
Specification
Any description of the design in the specification, other than a brief description of the drawing, is generally not necessary, since as a general rule, the illustration in the drawing views is its own best description. Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II. The utility features stressed by applicant are of no concern in design cases, and are neither permitted nor required. Descriptions of the solid lines are not required because the general public understands that the claim is directed to the solid lines. The phrase “for illustrative purposes” does not describe the use of the broken lines in the drawings. MPEP 1503.02(III). 
Therefore, the following description has been cancelled by the Examiner.
 [The reel based closure device can be rotated by a user to tension a lace or tension member, which in turn tightens the footwear about a wearer's foot; the portions illustrated by solid lines are the portions for which the claimed design is intended; any broken lines on the figures are for illustrative purposes only and form no part of the claimed design.]
The following statement has been inserted by the Examiner into the specification following the figure descriptions and preceding the claim in order to describe the broken lines in the views:
--The broken lines in the drawings depict portions of footwear with a reel based closure device and form no part of the claim. --
Conclusion
The claim stands in condition for allowance.
The references cited but not applied are considered cumulative art related to the claimed design.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WATKINS whose telephone number is (571)272-6415.  The examiner can normally be reached on M-F 8:00- 4:00 pm PST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane, can be reached on 571-272-7609.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER L WATKINS/Examiner, Art Unit 2915